Citation Nr: 0525447	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  98-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post-
operative calluses of the left foot, currently rated as 10 
percent disabling, including on an extraschedular basis.

2.  Entitlement to an increased rating for status post-
operative calluses of the right foot, currently rated as 10 
percent disabling, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1979 to June 
1981.

This appeal is from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied increased disability 
compensation for the matters at issue in this appeal.  The 
November 1998 statement of the case (SOC) stated that the 
veteran filed her claim in July 1997.  The claims file 
contains the veteran's claim received at the RO in May 1995.  
There is no responsive rating action predating that of 
November 1998.  The Board deems the November 1998 rating 
action responsive to the May 1995 claim.  Additionally, the 
veteran has raised a claim for service connection for a 
psychiatric disorder.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Tender and painful calluses on the plantar surface of 
each foot have been without significant change from January 
1992 to the present.

2.  The veteran has not had frequent hospitalization or 
suffered marked interference with employment because of her 
service-connected plantar calluses such as to render 
impractical the application of the VA schedule for rating 
disabilities to the veteran's disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
calluses of either foot are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7819-7804 
(2004 & 2002).

2.  The regulatory criteria for submission of the veteran's 
callus of the plantar feet for extra-schedular rating are not 
met.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The salient fact that the collected medical evidence of 
record shows is that the veteran's calluses of the left and 
of the right foot have been essentially stable for many 
years, since her convalescence from November 1991 surgery on 
the left foot.  Extensive VA outpatient records from February 
1992 to September 1998 show repeated podiatry clinic visits 
for complaints of foot pain, frequently greater on the left, 
occasional complaints of difficulty walking when the calluses 
are at their worst, and recurrent debridement of the 
calluses.  There is an extensive record of debridement of the 
calluses.  Characteristically, as on VA examination in 
December 1997, the calluses have been described as located on 
the second toe, bilaterally, with pinched calluses, 
bilaterally, sub-fourth metatarsal heads, bilaterally; sub-
second metatarsal head on the right foot; sub-first 
metatarsal head of the left foot; sub-fifth metatarsal head, 
right foot; and on both heels.  There was hallux valgus 
associated with overlapping of the second toe, bilaterally, 
resulting in corns of the second toes.  There was no finding 
of the calluses limiting the motion of the feet.

VA examination of June 2004 made essentially the same 
findings, with an impression of intractable plantar 
keratosis, sub-second right, sub-first metatarsophalangeal 
joint left, hematoid deformity with hyperkeratosis 
symptomatic left fifth digit.  There was no finding on this 
examination that the calluses limited the motion of either 
foot.  The examiner noted that the condition was chronic and 
probably affected the veteran's ability to walk comfortably 
and it necessitated continued debridement of the 
hyperkeratotic lesions and use of custom shoes.

The outpatient records from August 1999 to May 2003 show no 
treatment of the calluses.  In August 2000, the veteran 
applied for customized shoes, which the records show she used 
intermittently over the years. In September 2002, she 
complained of pain in the feet both when walking and not, but 
she declined a diabetic foot examination in conjunction with 
management of her insulin dependent diabetes mellitus.

In February 2002, she reported that she had missed work for 
treatment of her diabetes.  A January 2004 statement from a 
VA physician reported that chronic foot pain was a stressor 
for the major depression for which VA was treating her, and 
that she had missed work on one day in December 2003 and one 
in January 2004 "secondary to these conditions."

The veteran has not reported an employment history.  She 
reported in a February 2002 statement that was diagnosed with 
diabetes in September 2001, that she had been having back and 
eye problems due to diabetes, and that she missed time from 
work to attend her many [medical] appointments.  She did not 
mention her feet.  Her representative's July 2003 statement 
asserted the veteran missed time from work for frequent 
treatment of calluses.

For the purpose of rating the veteran's calluses, they are 
deemed benign neoplasms of the skin (a new growth that is not 
malignant).  38 C.F.R. § 4.118, Diagnostic Code 7819 (2004).  
The rating criteria for skin conditions changed during the 
pendency of the veteran's claim, effective August 30, 2002.  
See 67 Fed. Reg. 58448-49 (Sept. 16, 2002) (codified at 
38 C.F.R. § 4.118 (2004).  VA has rated the veteran's 
calluses by analogy to "Scars, superficial, tender and 
painful on objective demonstration," see 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002) (the last publication of the 
criteria prior to amendment).  The newer version, "Scars, 
superficial, tender on examination," 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004), is little different, eliminating 
the requirement of tenderness and replacing "objective 
demonstration" with "on examination."  The rating criteria 
do not quantify pain.  Both older and newer regulations 
provide a 10 percent disability however little or much pain 
the condition causes.  The specific description in many 
outpatient reports and the consistency of the condition as 
shown over time is persuasive evidence that the veteran's 
calluses have not worsened on either foot.  Moreover, the 
dearth of treatment records after August 1999 for a patient 
who obtains regular medical treatment for multiple disorders 
is further evidence that the condition has not worsened.

Whereas 10 percent is the highest schedular rating provided, 
a higher rating is available only if rated under a different 
diagnostic code that provides for a higher rating.  
Diagnostic Code 7819 provides for selection of any of several 
skin codes, according to which most accurately characterizes 
the rated condition.  None more aptly describe the veteran's 
condition than the one applied.  Her calluses do not 
disfigure the head, face, or neck, Diagnostic Code 7800; they 
are not deep (i.e., associated with underlying tissue damage) 
or cause limited motion.  Diagnostic Code 7801 and note (2).  
It is judicially notable that the sole of each individual 
foot cannot have an area of 144 square inches, as is required 
to rate as a superficial scar that does not cause limited 
motion, and if either foot was of such a size, the rating 
allowed is 10 percent, the current rating.  Diagnostic Code 
7802 note (1).  Likewise, if rated as unstable, the maximum 
rating would be the current 10 percent for each foot, 
Diagnostic Code 7803; and the function of the foot is not 
shown by examination to be limited.  Diagnostic Code 7805.

In sum, comparing the older to the newer rating criteria, 
neither benefits the veteran more than the other.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) overruled in part Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran is 
correctly rated under the rating schedule as 10 percent 
disabled by the calluses of the left foot and 10 percent 
disabled by the calluses of the right foot.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002 & 2004).

The veteran also seeks an extraschedular rating.  The Board 
lacks the authority to award an extraschedular rating in the 
first instance, because that authority is delegated to other 
VA officers.  38 C.F.R. § 3.321(b)(1) (2004); Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, can, however, remand the 
case to the RO for submission to an appropriate VA officer if 
the evidence shows that the veteran's calluses of either foot 
requires frequent hospitalization or caused marked 
interference with employment, which are the standards for 
concluding that it is not practical to rate the disability by 
applying the VA schedule for rating disabilities.  38 C.F.R. 
§ 3.321(a), (b)(1) (2004).  The veteran has not asserted 
frequent hospitalization because of her calluses, and the 
record does not show such.

The veteran asserts marked interference with employment.  She 
told the December 1997 VA examiner that he has pain in both 
feet about four weeks following debridement of the calluses, 
at which time she is unable to perform her work or daily 
activities.  Her calluses were debrided one week before the 
examination, and the examiner noted she had no limitation of 
function of the feet at that examination.

The veteran has not produced evidence of marked interference 
with employment.  She did not respond to the Board's 
September 2003 remand, which instructed VA to request her to 
submit statements from employers attesting to interference 
with employment because of her calluses.  She did not respond 
to the May 2004 letter that VA mailed her in execution of the 
remand instruction.  She has never provided an employment 
history.  Outpatient records show her as unemployed in July 
1993.  She did not report her employment to the December 1997 
VA examiner.  Her February 2002 statement attributed loss of 
time from work to diabetes, and the January 2004 VA 
physician's statement mentioned only two days lost from work.  
Aside from the vagueness of the letter as to the contribution 
of the veteran's calluses to the loss of the two days' work, 
the loss of two days is not "marked interference."  In the 
absence of evidence that application of the rating schedule 
in rating her callus disability is impractical, the Board 
will not have her claim submitted for extraschedular rating.

In prosecuting this case, VA has discharged its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  The claim 
predates the enactment of the VCAA, consequently VA did not 
formally notify the veteran of the information and evidence 
necessary to substantiate her claim and of her and VA's 
respective rights and obligation in the claim development 
process until May 2003.  VA had previously provided a 
statement of the case that included the factual and legal 
criteria for the benefits the veteran sought.  The Board's 
September 2003 remand afforded further information on the 
evidence lacking to prevail in her claims.  A May 2004 VA 
letter provided the last, and most complete, advice on the 
information and evidence necessary and who was to do what to 
get it.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

VA has obtained the evidence of which it had notice.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The veteran has failed to cooperate with VA's attempt to 
assist her to prove entitlement to an extraschedular rating 
by failing to respond to VA's notice to submit evidence from 
employers corroborating interference of her calluses with her 
employment.

In support of her claim, VA examined the veteran in December 
1997 and in June 2004.  The report of the latter examination 
did not include a declaration of review of the claims file, 
and it did not report the callused area in square inches, as 
ordered in the Board's September 2003 remand.

The veteran's representative's July 2005 post-remand brief 
protested this lack of evidence of review of the claims file 
and requested the Board remand the case.  In light of the 
great consistency in the veteran's disability as shown in the 
outpatient records, the Board will not remand the case for 
the examiner to corroborate that his findings were like the 
previous findings.  The purpose of such review is to ensure 
that the examiner reaches conclusion informed by the medical 
history of the disorder being examined.  38 C.F.R. § 4.2 
(2004).  Such a review is to enure to the veteran's benefit.  
It will not benefit the veteran to further delay resolution 
of her 1995 claim for the physician to declare that his 
current findings were like the prior findings.  Likewise, 
with the medical evidence that the veteran's calluses are 
neither deep nor do they limit motion; the question of the 
area of the feet covered by calluses became moot, for the 
reasons discussed above.  It is no service to the veteran to 
subject her to the delay of reexamination, or any other 
delay, to confirm that sole of neither of her feet has an 
area of 144 square inches.  But see Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Veteran has right to performance of 
actions ordered in Board remand).  In the context of this 
claim, the June 2004 VA examination was adequate, and VA has 
discharged its duty to examine the veteran and obtain medical 
opinion when necessary to resolve a claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  There has been no VA failure to obtain 
evidence of which it had notice.  38 C.F.R. § 3.159(e) 
(2004).


ORDER

Ratings in excess of 10 percent for calluses of the left foot 
or for calluses of the right foot on schedular or 
extraschedular bases are denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


